Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-22 are allowed.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:

Zhou, CN 106850745, discloses a long connection is established between the client and the server based on the WebSocket protocol, a subscription request for a data object is sent to the server based on the long connection, and the subscription request is used to request that the server return updated information after the data object changes as the information of the data object changes in order to synchronize the data between the client and the server, wherein information of the data object, such as ID of a data object, is carried in a subscription request (i.e., page 2).
Carden, US 9,350,950 B2, discloses a system and method for update information, wherein: the program information server determines whether the polling time of client computer is in need of updating; the polling time of the client computer can be adjusted based on the preferences of the provider of the program information server; if the program information server overloaded with update requests from users, the polling interval can be increased such that updates occur less frequently; polling interval can be adjusted based on the program elements which have been selected by the user 
Keskitalo et al., US 2015/0188799 A1, discloses a method and apparatus for managing polling interval and activity time for communication notifications from a server to at least one device, wherein a notifications server may cause a configuration of at least one polling interval and transmit the at least one polling interval to the at least one device (i.e., abstract).
However, prior art of record, individually or in combination, fails to teach or suggest an apparatus, a computer program product, and a method for managing client initiated polling requests in a communication system, comprising:  receive, from a client device accessing the communication system, a polling reservation request, the polling reservation request comprising a client device identifier, a user identifier, an object identifier, a staleness tolerance level, and a plurality of client device attention signals; receive, from one or more communication servers, a plurality of data mutation signals, each data mutation signal associated with a data mutation rate and a communication system object identifier; determine a first polling slot from a plurality of available polling slots, wherein the determining is based on the object identifier, the staleness tolerance level, the data mutation rates, and the plurality of client device attention signals; and transmit, to the client device, a reservation grant message comprising the object identifier, a first polling time associated with the first polling slot, and a first polling token.


3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983.  The examiner can normally be reached on Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OANH DUONG/Primary Examiner, Art Unit 2441